AO 199A (Rey. 12/11) Order Setting Conditions of Release mk, "4 FILED IN THE Page | of 4
UNITED STATES DISTRICT COURT

UNITED STATES DISTRICT COURT DISTRICT OF HAWAII
District of Hawaii FEB 14 2019

at_2_ o'clock and 7 min. AM

UNITED STATES OF AMERICA SUE BEITIA, CLERK us

Vv. Case Number: CR NO 19-00015 JMS-01

RUDOLPH B. PUANA (1)
Defendant

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized
by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or pretrial services officer or supervising officer in writing
before any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to
serve a sentence that the court may impose.

The defendant must appear at:_US Courthouse, 300 Ala Moana Blvd. Honolulu, Hawaii_ on _
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev.12/11) Additional Conditions of Release Page 2 of 4
Case Number: CR NO 19-00015 JMS-01
Additional Conditions of Release
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(X) (6) The defendant is placed in the custody of:

 

 

Person or organization Jennifer Puana (wife)
Address fonly if above is an organization)
City and State Tel No.

 

 

who agrees (a) to supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and
(c) notify the court immediately if the defendant violates a conditions of release or is no longer in the custodian’s custody.

The Court authorizes the U.S. District Clerk's Office to forward the bail papers to the third party
custodian by fax, mail, or other means of delivery where attestation may be administered by
notary public. The defendant is released forthwith prior to the signature of the third party
custodian(s). The third party custodian(s) must return the bail papers to the U.S. District Clerk's
Office no later than: February 27, 2019.

Signed:

 

Custodian or Proxy

(7) The defendant shall:

(7b) | Comply with pretrial services supervision, and abide by all conditions of release as directed by Pretrial
Services. You are required to inform Pretrial Services within 24 hours of any contact with law enforcement,
including but not limited to, any arrest, questioning (excludes instant offense), or traffic stop

(7c) Maintain or actively seek employment, as directed by Pretrial Services.

(7g1) Surrender any passport and all travel documents to the U.S. Pretrial Services Office. Do not apply for/obtain a
passport. If not convicted, the passport will be returned to the defendant unless needed for evidentiary
purposes. If convicted, Pretrial Services will forward the passport to the U.S. Probation Office upon
disposition of this case unless otherwise directed by the Court. Surrender no later than: February 27, 2019.

(7h1) Travel is restricted to State of Hawaii; inter-island travel must be approved in advance by Pretrial Services.
(7m1) Contact is prohibited directly, indirectly, or through third parties with: co-defendants, co-conspirators, or
witnesses in this and any related case. The U.S. Attorney’s Office will provide Pretrial Services with initial

and updated lists of names of persons with whom contact is prohibited.

(7s1) You are prohibited from owning, possessing, or controlling any firearm or ammunition. Immediately surrender
all firearms and ammunition to an agent approved by Pretrial Services.

(7t1) Do not consume any alcoholic beverages or products containing alcohol while on bond.

(7ul) Do not use or possess illicit drugs, and do not be in the presence of illicit drug use or drug users/traffickers.

(7vl) To ensure compliance with the restriction on illicit drug use, submit to random drug detection testing as
approved by Pretrial Services. Do not obstruct, attempt to obstruct, or tamper with the drug detection testing
process in any manner.

(7wl) To ensure compliance with the restriction on alcohol use, submit to random alcohol detection testing including

remote alcohol testing devices, as approved by Pretrial Services. Do not obstruct, attempt to obstruct, or
tamper with the drug detection testing process in any manner.
Page 3 of 4

 

AO 199B (Rev.12/11) Additional Conditions of Release
Case Number: CR NO 19-00015 JMS-01
(7y) You must contribute toward the costs of the services required by this bond, to the extent you are financially
able to do so, as determined by Pretrial Services.
(9a) —_ In conjunction with the Ho’okele program, the Court authorizes the defendant to participate in voluntary stress
and anxiety counseling as arranged by Pretrial Services.
Other Conditions: 1) Continue with current substance use program and provide documentation to Pretrial

Services as directed
2) You are prohibited from prescribing any Schedule I, II, I, IV, and V Controlled

Substances during the pendency of this case
AO 199C (Rev.09/08) Advice of Penalties Page 4 of 4
Case Number: CR NO 19-00015 JMS-01

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest,
a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could
result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than
ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This
sentence will be consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for
tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more —
you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you
will be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or
both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you

receive. In

addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
Acknowledgment of the Defendant

| acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and

sanctions set forth above.
5 DL
Defendant's Signature

kKo LAN uA Cn AL

City and State

i
Pm

‘7

Directions to the United States Marshal

(*) The defendant is ORDERED released after processing.
() The United States marshal is ORDERED to keep the defendant in custody ypftil notified by t
defendant has posted bond and/or complied with all other conditions for release. If still in cust
must be produced before the appropriate judge at the time and place specifi

Date: 2/13/2019 at eo

4

  
  

 
  

clerk or judge that the
ly, the defendant

eo

Judicial Officer's Signature

Richard L. Puglisi, United States Magistrate Judge

Printed name and title

 
